Citation Nr: 0514158	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  00-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for heart disease, 
rheumatoid arthritis, beriberi, malaria, dysentery, 
malnutrition, helminthiasis, poor vision, fever, and 
diarrhea.  

(The issues of entitlement to service connection for colds, 
chills, edema, difficulty breathing, lumbar pain, swelling in 
the joints and legs, periodic numbness in the extremities, 
and defective hearing will be the subject of a separate 
decision).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran was in beleaguered status from December 1941 to 
May 1942; he was in a no casualty status from May 1942 to 
July 1945 (during which he was involved in civilian pursuits, 
and not engaged in military activities); he had regular 
Philippine Army service from July 1945 to January 1946.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for heart disease, rheumatoid arthritis, beriberi, malaria, 
dysentery, malnutrition, helminthiasis, poor vision, fever, 
and diarrhea.  

The veteran duly appealed the RO's determination to the Board 
and in a November 2002 decision, the Board denied service 
connection for heart disease, rheumatoid arthritis, beriberi, 
malaria, dysentery, malnutrition, helminthiasis, poor vision, 
fever, and diarrhea.

The veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2004 order, the Court set aside the Board's 
November 2002 decision and remanded the matter for 
readjudication.  

With respect to the issues of entitlement to service 
connection for colds, chills, edema, difficulty breathing, 
lumbar pain, swelling in the joints and legs, periodic 
numbness in the extremities, and defective hearing, these 
claims were denied by the RO in a February 2002 rating 
decision.  Following receipt of the veteran's notice of 
disagreement, the RO issued a Statement of the Case on 
February 13, 2003.  Because the veteran's substantive appeal 
was not received by VA until May 8, 2003, it appears that it 
may not have been timely filed.  Further appellate 
consideration of this matter, however, will be held in 
abeyance pending additional due process actions.  


FINDINGS OF FACT

1.  Heart disease, rheumatoid arthritis, beriberi, malaria, 
dysentery, malnutrition, helminthiasis, poor vision, fever, 
and diarrhea were not clinically evident in service.

2.  The record contains no competent medical evidence showing 
that the veteran currently has any of these claimed 
conditions which are causally related to his active service 
or any incident therein.  


CONCLUSION OF LAW

Heart disease, rheumatoid arthritis, beriberi, malaria, 
dysentery, malnutrition, helminthiasis, poor vision, fever, 
and diarrhea were not incurred in or aggravated by service, 
nor may any of these disabilities be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a December 2001 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
generally advised the veteran to submit or identify any 
additional evidence he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claims was dated in March 2000, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claims.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  A review of the record shows 
that the RO reconsidered the veteran's claims after the 
issuance of the VCAA notice, as evidenced by the February 
2002 rating decision and the March 2002 Statement of the 
Case.  It is also noted that the VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is also represented 
and has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  In this case, the 
veteran's service medical records are on file and the RO has 
obtained a certification of his service from the service 
department.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2004).  The veteran has provided no 
authorizations for medical evidence not already of record.  
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2004).  There is no indication that other Federal department 
or agency records exist that should be requested.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).  

Although the veteran has not been afforded a VA medical 
examination, the Board concludes that one is not necessary to 
decide this appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).  

As set out in more detail below, the service medical records 
fail to establish that the veteran suffered "an event, 
injury or disease in service."  His service medical records 
are negative for notations of heart disease, rheumatoid 
arthritis, beriberi, malaria, dysentery, malnutrition, 
helminthiasis, poor vision, fever, and diarrhea.  His 
physical examination at discharge was entirely normal in all 
pertinent respects.  He was not a POW during service.  

Thus, since the record lacks credible evidence establishing 
service incurrence of the claimed disabilities in service, 
the Board finds that it is unnecessary to require the veteran 
to report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of these conditions in service.  See Comments 
preceding Duty to Assist Regulations, 66 Fed. Reg. 45,626 
(2001) (as to medical opinion evidence, for instance, a 
doctor cannot link a current condition to an injury or 
disease in service unless that injury or disease is shown to 
have existed).

Moreover, the Board observes that the record currently 
contains absolutely no indication that the veteran currently 
has any heart disease, rheumatoid arthritis, beriberi, 
malaria, dysentery, malnutrition, helminthiasis, poor vision, 
fever, or diarrhea which is related to his military service.  
See 38 C.F.R. § 3.159(c)(4)(a) and Comments preceding Duty to 
Assist Regulations, 66 Fed. Reg. 45,626 (2001) (providing 
that the record need not definitively establish a nexus 
between the claimed disability and service; rather, "the 
mere indication of such a possible association based on all 
the information and evidence of record would dictate the 
necessity of a VA medical examination or opinion to clarify 
this evidentiary point.")  Based on the foregoing, the Board 
finds that a VA medical examination or opinion is not 
necessary to make a decision on the veteran's claims.  

Given the facts of this case, therefore, the Board concludes 
that there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claims.  As VA has fulfilled the duty to assist and notify, 
the Board finds that no additional action is necessary.  
Neither the veteran nor his representative have argued 
otherwise.  

I.  Factual Background

The veteran's service medical records show that at a physical 
examination conducted in July 1945, it was determined that he 
had no musculoskeletal defects, endocrine disturbances, or 
eye abnormalities.  The veteran's cardiovascular and nervous 
systems were also normal.  A test of his vision revealed 
visual acuity of 20/20, bilaterally.  

At his December 1945 military discharge medical examination, 
the veteran indicated that he was then suffering from no 
wound, injury, or disease whether or not incurred in the 
service.  Clinical evaluation revealed that his 
cardiovascular system, endocrine system, and abdominal 
viscera were normal.  The examiner indicated that the veteran 
had no musculoskeletal defects, eye abnormalities, or 
neurological abnormalities.  The veteran's lungs were clear, 
a chest X-ray was negative, and laboratory testing (including 
urinalysis and serology) was normal.  The veteran's 
uncorrected visual acuity was 20/20, and his blood pressure 
was a normal, 100/72.  

On a January 1946 Affidavit for Philippine Army Personnel, 
the veteran reported that he had incurred no wounds or 
illnesses in service.  

In October 1999, the veteran filed a claim for VA 
compensation benefits, stating that he had contracted several 
disabilities in service, such as malaria, colds, fever, 
chilling, rheumatoid arthritis, beriberi, dysentery, 
diarrhea, edema, and malnutrition.  He indicated that he 
experienced periodic relapses of numerous conditions, 
including heart disease, numbness of the extremities, 
swelling in the legs, rheumatoid arthritis, beriberi, 
difficulty breathing, lumbar pain, poor vision, and near 
deafness.  

In support of his claim, the veteran submitted private 
records showing treatment from December 1995 to April 2000 
for various conditions, such as typhoid fever, amebiasis, 
hypertension, headaches, and right-sided deafness.  The 
veteran also submitted an affidavit from two of his friends 
attesting that he had sustained gunshot wounds and deafness 
during service.  None of this evidence, however, contains any 
reference to heart disease, rheumatoid arthritis, beriberi, 
malaria, dysentery, malnutrition, helminthiasis, poor vision, 
fever, and diarrhea.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases (including cardiovascular-renal 
disease and arthritis), become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).  Certain 
tropical diseases, such as malaria and dysentery, are also 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
Id.  

If a veteran is a former prisoner of war and was interned or 
detained for not less than 30 days, certain diseases, 
including beriberi, chronic dysentery, helminthiasis, and 
malnutrition (including optic atrophy associated with 
malnutrition) shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active service even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  38 
C.F.R. § 3.309(c) (2004).  

In this case, in response to VA's request, the service 
department provided information regarding the dates and 
character of the veteran's service.  Specifically, the 
service department indicated that veteran was in beleaguered 
status from December 1941 to May 1942; he was in a no 
casualty status from May 1942 to July 1945 (during which he 
was involved in civilian pursuits, and not engaged in 
military activities); he had regular Philippine Army service 
from July 1945 to January 1946.  It is noted that service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  

While the response from the service department contained 
absolutely no indication that the veteran was a POW, the 
Board has considered that in January 1946, the veteran 
completed an Affidavit for Philippine Army Personnel in which 
he claimed that he had been a POW from November 29, 1942, to 
December 7, 1942.  As set forth above, the service department 
has certified the veteran was engaged in civilian pursuits 
during this time period, not military activities.  The Board 
finds that the service department findings are more probative 
on this matter than the unsupported assertions of the 
veteran.  

Because the most probative evidence of record shows that the 
veteran was a not a prisoner of war, the POW presumptive 
provisions do not apply in this case.  Even if the Board were 
to accept for the sake of argument that the veteran was a POW 
from November 29, 1942 to December 7, 1942, as he claimed on 
his January 1946 Affidavit, the POW presumptive provisions 
would still not apply, as the veteran was not detained for at 
least 30 days.  38 C.F.R. § 3.309(c) (2004).  In any event, 
as set forth below, the record contains no competent medical 
evidence showing that the veteran currently has any of the 
presumptive POW diseases.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits claimed under laws administered by VA.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (a claimant 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail).  

III.  Analysis

The veteran has claimed entitlement to service connection for 
heart disease, rheumatoid arthritis, beriberi, malaria, 
dysentery, malnutrition, helminthiasis, poor vision, fever, 
and diarrhea.  He claims that such disabilities developed 
during his period of active military service.  

As set forth above, however, the veteran's service medical 
records are entirely negative as to any complaint or finding 
of heart disease, rheumatoid arthritis, beriberi, malaria, 
dysentery, malnutrition, helminthiasis, poor vision, fever, 
and diarrhea.  In fact, at the time of his December 1945 
discharge medical examination, his cardiovascular system, 
endocrine system, and abdominal viscera were normal and the 
examiner indicated that the veteran had no musculoskeletal 
defects, eye abnormalities, or neurological diagnoses.  The 
lungs were clear, a chest X-ray was negative, and laboratory 
testing (including urinalysis and serology) was normal.  
Finally, the veteran's uncorrected visual acuity was 20/20.  

The Board has considered the veteran's recent assertions to 
the effect that he experienced these disabilities in service 
and episodically thereafter.  The Board finds, however, that 
the contemporaneous records are entitled to far more 
probative weight than the recollections of the veteran of 
events which occurred decades previously.  The negative 
clinical and documentary evidence in service and for many 
years thereafter is clearly more probative than the remote 
assertions of the veteran.  To summarize, the fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports the recent contention that 
the veteran experienced these conditions in service is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  

The Board also observes that the record is silent for 
competent medical evidence showing that the veteran currently 
has heart disease, rheumatoid arthritis, beriberi, malaria, 
dysentery, malnutrition, helminthiasis, poor vision, fever, 
and diarrhea.  While hypertension was noted in recent medical 
records, there is no indication that such condition, first 
noted decades after his service separation, is causally 
related to his active service or any incident therein.  While 
the veteran has argued that his claimed disabilities had 
their inception in service, such opinion is clearly a matter 
for an individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, while the Board has considered the veteran's lay 
assertions, they do not outweigh the other evidence of record 
which is negative for notations of the claimed disabilities 
in service or currently.  In the absence of competent, 
credible evidence of heart disease, rheumatoid arthritis, 
beriberi, malaria, dysentery, malnutrition, helminthiasis, 
poor vision, fever, and diarrhea in service, for many years 
thereafter, or of such conditions currently, the Board finds 
that service connection for these conditions is not 
warranted.  

The Board has considered the provisions of 38 U.S.C.A. § 
1154(b) in reaching its decision, but finds that they avail 
the veteran of no benefit in this case.  Even assuming that 
the veteran is a combat veteran as defined by VA O.G.C. Prec. 
Op. No. 12-99, 65 Fed. Reg. 6256-58 (2000), the Court has 
held that section 1154(b) does not provide a substitute for 
medical nexus evidence.  Kessel v. West, 13 Vet. App. 9 (en 
banc).  Moreover, absent competent medical evidence that the 
veteran currently has the claimed disabilities which are 
related to service, service connection is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (absent proof of 
present disability there can be no valid claim).  

The Board recognizes that VA is statutorily required to 
resolve the benefit of the doubt in favor of a veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue, but 
that doctrine is inapplicable here as the preponderance of 
the evidence is against the veteran's claims.  see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has considered that in 
its September 2004 order, the Court indicated that the Board 
failed to consider "a United States Army Reserve Personnel 
Center (ARPERCEN) document" which "shows [the veteran] as 
having served in the Philippine Commonwealth Army from 
December 1941 through December 1945."  

The document referenced by the Court, however, is not, in 
fact, a ARPERCEN document.  Rather, it is a document 
initially created by VA for the purposes of requesting 
verification of the veteran's claimed service from the 
service department.  The ARPERCEN stamp at the bottom of the 
document is the signature and title stamp used by officials 
completing the request for information.  

A careful review of the document referenced by the Court 
shows that in response to VA's request for verification of 
the veteran's service, ARPERCEN directed VA to "See 
[attached] FM 632."  Attached to this document was DARP Form 
632 which notes the verified dates of the veteran's service.  
In fact, these were the dates of service used by the Board in 
reaching its prior decision.  

In any event, the Board notes that even if the veteran did 
serve in the Philippine Commonwealth Army from December 1941 
through December 1945, service connection for his claimed 
disabilities would still not be warranted.  

As noted previously, the record on appeal is entirely devoid 
of any competent medical evidence that the veteran currently 
has the claimed disabilities which are related to service.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 .U.S.C. §§ 1110, 1131; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
other words, in the absence of proof of present disability 
there can be no valid claim, regardless of his period of 
service.  


ORDER

Service connection for heart disease, rheumatoid arthritis, 
beriberi, malaria, dysentery, malnutrition, helminthiasis, 
poor vision, fever, and diarrhea is denied.  


____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


